Corson, J
This case was decided at a former term of this court, and is reported in 12 S. D. 535, 81 N. W. 952. In view of the importance of the questions involved, the court granted a rehearing. A reargument, however, has failed to change the views of any mem*318ber of the court, and its former opinion will therefore stand as the opinion of the court. •
The judgment of the circuit court is reversed, and that court is directed to vacate and set aside its order overruling the demurrer to the answer of the defendant, and to enter an order sustaining the same.
Haney, P. J., dissenting.